PER CURIAM.
We affirm the conviction but reverse the sentence and remand for resentencing. Appellant was sentenced to life in prison for kidnapping, fifty years in prison consecutive to the life sentence for thirty indecent assaults, and fifty additional years consecutive to the foregoing for the twenty-nine remaining indecent assaults. Because all of the charges arose from one cohesive plan, although spanning many months, which plan was dependent upon a common premise, that is, the isolation and seduction of the victim, the rule enunciated by the supreme court in Rease v. State, 493 So.2d 454 (Fla.1986), is applicable. When the sentencing guidelines recommend a sentence of life imprisonment, the trial court may not deviate by adding consecutive sentences on other counts arising from the same incident, without setting forth proper reasons for departure.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, C.J., and LETTS and GLICKSTEIN, JJ., concur.